Hemingway, J. Where a married man, owning a homestead, dies leaving á widow and minor child entitled to hold1, it as exempt, and the widow claiming to be sole owner sells ■ and conveys it in fee simple, she will be held to have abandoned the homestead. Garibaldi v. Jones, 48 Ark., 230. L Upon the death of the minor, sole heir, it descends to his-heirs, who are entitled to its immediate possession as against.. those claiming under the grant of the widow ; and their right is not affected by the fact that the widow has obtained a conveyance back to her and occupies the land under a claim of ’ title. As the right of action accrued to the heirs of the minor at his death the statute of limitations began to run on that-date, and was not postponed until the widow should again, convey or leave the land. The cause was fairly submitted. binder the law as above announced, and the evidence sustains the verdict. There being no error in the matter complained of, the judgment is affirmed.